COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-06-389-CR
 
 
THOMAS MARTIN                                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Thomas Martin appeals his
conviction of sexual assault of a child. Martin=s court‑appointed appellate counsel has filed a motion to
withdraw as counsel and a brief in support of that motion.  In his motion, counsel avers that he has
conducted a professional evaluation of the record and, after a thorough review
of the applicable law, has reached the conclusion that there are no arguable
grounds to be advanced to support an appeal of this cause and that the appeal
is frivolous.  Counsel=s brief and motion meet the requirements of Anders by
presenting a professional evaluation of the record demonstrating why there are
no reversible grounds on appeal and referencing any grounds that might arguably
support the appeal.  See Anders v.
California, 386 U.S. 738, 741, 87 S. Ct. 1396, 1400 (1967); Mays v.
State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth
1995, no pet.).  Martin was given the
opportunity to file a pro se brief on his own behalf, but he chose not to do
so.
In our duties as a reviewing
court, we must conduct an independent evaluation of the record to determine
whether counsel is correct in determining that the appeal is frivolous.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923.  Only then may we grant counsel=s motion to withdraw.  See
Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351 (1988).
We have carefully reviewed
the appellate record and counsel=s brief.  We agree that the
appeal is wholly frivolous and without merit. 
We find nothing in the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827
(Tex. Crim. App. 2005). Therefore, we grant the motion to withdraw filed by
Martin=s appellate counsel and affirm the trial court=s judgment.




 
 
PER CURIAM
 
PANEL:
MCCOY, DAUPHINOT, and HOLMAN, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
August 21, 2008
 
 
 




[1]See Tex. R. App. P. 47.4.